Case 1:20-cv-22051-DPG Document 54 Entered on FLSD Docket 03/08/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                              Case No.: 1-20-cv-22051-DPG

   SISVEL INTERNATIONAL S.A.,

   3G LICENSING S.A., and SISVEL S.p.A.

                            Plaintiffs,

         v.

   HMD AMERICA, INC. and HMD
   GLOBAL OY,

                            Defendants.

    PLAINTIFFS’ MOTION REQUESTING CLARIFICATION ON PAGE LIMITS FOR
                     CLAIM CONSTRUCTION BRIEFING
Case 1:20-cv-22051-DPG Document 54 Entered on FLSD Docket 03/08/2021 Page 2 of 3




         Plaintiffs Sisvel International S.A., 3G Licensing S.A., and Sisvel S.p.A. (“Sisvel”) and

  Defendants HMD America, Inc. and HMD Global Oy (“HMD”) submitted Opening Claim

  Construction Briefs on March 1, 2021 pursuant to the Court’s Scheduling Order dated November

  18, 2020 (D.I. 35) and the Court’s Order dated February 25, 2021, (D.I. 46). Sisvel hereby requests

  the Court’s clarification regarding the applicable page limits.

         Pursuant to Local Rule 7.1 (c)(2), Sisvel submitted an opening brief of 20 pages in length.

  (D.I. 47.) HMD submitted an opening brief between 32 and 33 pages in length. (D.I. 48.) Sisvel

  was not aware that HMD would be filing a brief longer than 20 pages until accessing HMD’s filed

  brief. When asked for clarification, HMD asserted that Local Rule 7.1 (c)(2) does not apply to

  claim construction briefing.

         Sisvel respectfully requests that the Court clarify whether the pages limits in Local Rule

  7.1 (c)(2) apply to the parties claim construction briefing in this case. Pursuant to the Court’s

  February 25, 2021 Order (D.I. 46), the parties are due to exchange responsive claim construction

  briefs on March 22, 2021 and reply claim construction briefs on April 5, 2021.

                         CERTIFICATE OF GOOD FAITH CONFERENCE

         The undersigned certifies that in accordance with Local Rule 7.1(a)(3) of the Southern

  District of Florida, the undersigned has conferred with Defendant’s counsel, who, after initially

  representing that Defendant would not oppose the relief requested has, upon reviewing the motion

  indicated that “it does not consent to the motion as it is unnecessary but will not oppose the relief

  requested.”

  Dated: March 8, 2021                               /s/ Jorge Espinosa
                                                     Jorge Espinosa, Esq.
                                                     Florida Bar No: 779032
                                                     jorge.espinosa@gray-robinson.com
                                                     Francesca Russo, Esq.
                                                     francesca.russo@gray-robinson.com
                                                     Robert R. Jimenez, Esq.
                                                     robert.jimenez@gray-robinson.com
                                                     GRAY | ROBINSON, P.A.
Case 1:20-cv-22051-DPG Document 54 Entered on FLSD Docket 03/08/2021 Page 3 of 3




                                           333 S.E. 2nd Ave., Suite 300
                                           Miami, FL 33131
                                           Tel: 305-416-6880
                                           Fax: 305-416-6887

                                           Attorneys for Plaintiffs
                                           SISVEL INTERNATIONAL S.A.,
                                           3G Licensing, S.A., and SISVEL S.p.A




                                       2
